—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered February 23, 1994, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of a fair trial as a result of being tried in absentia after he absconded in the midst of his trial (see, People v Parker, 57 NY2d 136; People v Roe, 196 AD2d 899; People v Floyd, 179 AD2d 770).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.